DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,5,7-9,11-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammonds et al. US 2011/0301749.
Hammonds discloses self-service-vending device, comprising:
(Re claim 1, 11, 16) “a device body, a door, at least one shelf mounted in the device body” (100,204,104 figure 2). “a weighing module, including a micro-control unit and a weighing unit corresponding to a shelf  of the at least one shelf, the micro-control unit and the weighing unit, coupled to each other, and the weighing unit configured to acquire a weight of goods on the shelf (208 figure 2). “a main control module, coupled to the micro-control unit, and configured to obtain weight information of goods on the shelf, and to determine vending information based on a weight change of the goods on the shelf before and after a vending operation” (212 figure 2).
(Re claim 2,12,18) “the shelf is provided with at least one tray” (112 figure 2). “the weighing unit includes at least one weighing sensors, each of the at least one weighing sensors corresponding to a tray of the at least one tray and configured to acquire a weight of goods on the tray (208, 112 figure 2).

(Re claim 5,13,17,20) “the tray includes an identifier” (402 figure 4). “the main control module or the server is configured to determine a type and a unit weight of the goods on the tray based on the identifier of the tray” (212, 210 figure 2, col 0024). “determine a number of the goods on the tray that is vended based on a weight change of the goods on the tray before and after the vending operation and a unit weight of the goods on the tray” (para 0031).
(Re claim 7) “wherein the door includes at least one door unit, and the at least one door unit is arranged corresponding to the at least one shelf” (104 figure 2).
(Re claim 8) “a user information identification module, coupled to the main control module and configured to detect user identification input information” (114 figure 212).
(Re claim 9) “a display module, coupled to the main control module and configured to output one or more of unlocking identification information, a type and a number of current goods, information of goods purchased by a user and payment information” (802 figure 8).
(Re claim 11) “the self-service vending device including a device body, a door, at least one shelf mounted in the device body, a weighing module, and a main control module, the weighing module including a micro-control unit and a weighing unit corresponding to a shelf of the at least one shelf and the main control module coupled to the micro- control unit” (see rejection of claim 1). “the vending method comprising: acquiring weight information of goods on the shelf after a vending operation; calculating a weight change of the goods on the shelf before and after the vending operation; and determining vending information based on the weight change” (para 0031-0032).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammonds in view of Shi et al. US 10,591,348.
Hammonds discloses the system as rejected above.
(Re claim 3,15) Hammonds does not disclose an imaging apparatus, coupled to the main control module and configured to acquire an image when a user purchases goods.
Shi teaches an imaging apparatus, coupled to the main control module and configured to acquire an image when a user purchases goods (136 figure 1).
It would have been obvious to one skilled in the art to modify the system of Hammonds to include an imaging apparatus, coupled to the main control module and configured to acquire an image when a user purchases goods because it helps deter possible theft or tampering.

Claim 6, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammonds in view of Susumu US 4,108,363.
Hammonds discloses the system as rejected above.
(Re claim 6, 14) Hammonds does not disclose an alarm module, connected to the main control module and configured to issue an alarm prompt in response to that it is determined that a quotient of 
Susumu teaches an alarm module, connected to the main control module and configured to issue an alarm prompt in response to that it is determined that a quotient of the weight change of the goods on the tray before and after the vending operation and the unit weight of the goods on the tray is a non-integer (figure 13, col 5-6 lines 20-17).
Hammonds discloses:
(Re claim 10) “a device body, a door, at least one shelf mounted in the device body” (100,204,104 figure 2). “a weighing module, including a micro-control unit and a weighing unit corresponding to a shelf  of the at least one shelf, the micro-control unit and the weighing unit, coupled to each other, and the weighing unit configured to acquire a weight of goods on the shelf (208 figure 2). “a main control module, coupled to the micro-control unit, and configured to obtain weight information of goods on the shelf, and 
Hammond does not disclose the server is used to determine vending information based on a weight change of the goods on the shelf before and after a vending operation.
Susumu teaches that the server is used to determine vending information based on a weight change of the goods on the shelf before and after a vending operation (15,19,21 figure 8).
It would have been obvious to one skilled in the art to modify the system of Hammond to include that the server is used to determine vending information based on a weight change of the goods on the shelf before and after a vending operation because it reduces the computational power required at each vending machine.

Conclusion
US 2008/0103939, 2013/0284806, 2015/0115029 and 2017/0372555.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655